Citation Nr: 1618113	
Decision Date: 05/05/16    Archive Date: 05/13/16

DOCKET NO.  15-06 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.  

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for a left knee disorder.  

4.  Entitlement to service connection for diabetes mellitus, Type II (DM).

5.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

6.  Entitlement to an increased disability evaluation for hypertension, currently rated as 10 percent disabling.  

7.  Entitlement to a disability evaluation in excess of 30 percent for asthma prior to November 18, 2014, and in excess of 60 percent from November 18, 2014.  

8.  Entitlement to special monthly compensation (SMC) based on aid and attendance and a higher level of care at SMC (R-2).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, K.W.H, and M.W. 


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from March 1987 to April 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from various rating determinations of the Department of Veterans Affairs (VA) Regional Office (RO) located in Phoenix, Arizona. 

The Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge in March 2016.  A transcript of the hearing is of record.  

As to the issue of service connection for a left knee disorder, the Board notes that the Veteran has indicated that while the issue of service connection for a right knee disorder is currently on appeal (which he has now withdrawn and will be discussed below) the knee which should have been addressed is the left knee.  As to the left knee, the Board observes that the issue of service connection for a left knee disorder was denied in a June 2004 rating determination.  The Veteran did not appeal the denial and it became final.  The RO then denied service connection for a left knee disorder in a September 2015 rating determination.  At the March 2016 hearing, in addition to indicating that the issue of service connection should be addressed by the Board, the Veteran also indicated that service connection for the left knee was warranted.  The Board will accept this as a notice of disagreement (NOD) on this issue.  It is acknowledged that a NOD must be filed with the VA office from which the Veteran received notice of the determination being appealed, which would be the Phoenix RO.  See 38 C.F.R. § 20.300.  This is so unless the records have been transferred to another VA office.  Id.  Although the regulation seems to indicate that an NOD must be filed at the RO level, as the Board currently has jurisdiction over the records, the Board will accept the NOD as timely filed as it was received by VA within one year of the rating decision.  See 38 C.F.R. § 20.302(a).  As such, the Board has listed this issue on the title page of this decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for COPD; a left knee disorder; and DM; along with the issues of entitlement to an increased disability evaluation for hypertension, currently rated as 10 percent disabling; entitlement to an evaluation in excess of 30 percent for asthma prior to November 18, 2014 and in excess of 60 percent from November 18, 2014;  and entitlement to SMC based on aid and attendance and a higher level of care at SMC (R-2) are REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC) in Washington, D.C.

FINDINGS OF FACT

1.  At his March 2016 Travel Board hearing, the Veteran indicated that he was withdrawing the issue of service connection for a right knee disorder.

2.  The Veteran's current sleep apnea is of service origin. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran of the issue of service connection for a right knee disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for obstructive sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Issue of Service Connection for a Right Knee Disorder

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing or in testimony at a hearing.  38 C.F.R. § 20.204.  In this case, the appellant, at his March 2016 Travel Board hearing, indicated that he was withdrawing the issue of service connection for a right knee disorder.  As such, there remain no allegations of errors of fact or law for appellate consideration as they relate to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal as to this issue, and it is dismissed.

Sleep Apnea

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015).  In this case, because the Board is granting the full benefit (service connection) sought on appeal, the claim is  substantiated, and there are no further VCAA duties or duties to explain compliance with the VCAA.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (VA Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Chronic obstructive sleep apnea is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply.  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). 

Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).

A review of the Veteran's service treatment records reveals that in January 1994, he was noted to be snoring to the point that his wife was complaining about it.  He was also noted to have restless sleep.  

In support of his claim, the Veteran submitted a November 2011 statement from J. B.  He indicated that he entered the Army with the Veteran in March 1987.  They attended Basic Training and AIT together.  He noted that they slept in the same room during this time period and that they had been close friends for over 30 years.  He stated that during the period they went through Basic and AIT together, l3 weeks, their building was in tight quarters as to keep control of their whereabouts and safety.  During this period, it was brought to his attention on many occasions; the Veteran was snoring loudly and keeping everyone awake.  At first it became the joke of the day, and of course the Veteran got harassed about it, but as time went on the complaints were coming on a daily basis from everyone in the quarters.  The Veteran's snoring finally took its toll on the others, which were showing sleep deprivation.  He stated that he slept directly in the bed next to the Veteran and routinely noticed labored breathing and periods of time when he would stop breathing.  On a nightly basis, he would shake the Veteran to insure he was alive due to the periods of him not breathing.

In a November 2011 statement, the Veteran reported he was diagnosed with sleep apnea in 2009 through the Phoenix VA Medical Center.  He reported that he and his wife met in 2005 and upon cohabiting in 2006, she complained of his excessive snoring and stated she would watch him sleep just to make sure he was breathing.  He noted that when they attended his VA appointments, they made mention of the concern on various occasions and eventually a sleep study was issued.  He stated that this was not the first time he was made aware of his labored breathing while he slept.  He reported that he first became aware of it when he was on active duty.  He indicated that he was told that he snored extremely loud and at times would stop breathing by the other soldiers.  The Veteran noted that a review of military records showed that his ex-wife reported his snoring and breathing back during his service.  

In a November 2014 report, I. K., M.D., indicated that while it was his opinion that there was no research which supported that the cause of the Veteran's sleep apnea was his service-connected PTSD, there was evidence that the Veteran's sleep apnea had been made worse by his PTSD.  He stated that because of these things and the observations of his spouse along with a service treatment record, which referred to the presence of sleep apnea and sleep difficulties, it was more likely than not that the Veteran had undiagnosed obstructive sleep apnea, until a sleep study conducted in 2009, in which it was officially diagnosed. 

As evidenced above, the Veteran has currently been diagnosed with sleep apnea.  The Veteran had symptoms of sleep apnea in service, as evidenced by the reports of excessive snoring, his wife's complaints, and his problems with sleeping.  The Veteran's inservice sleeping problems are confirmed by statements from a fellow soldier, who reported the problems the Veteran had during service.  Moreover, the November 2014 private physician provided a medical nexus between the Veteran's inservice findings and his current diagnosis of sleep apnea.  

Given the foregoing, and resolving reasonable doubt in favor of the Veteran, service connection is warranted for sleep apnea.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

ORDER

The appeal regarding the claim of service connection for a right knee disorder is dismissed.

Service connection for chronic sleep apnea is granted. 


REMAND

As it relates to the claim of service connection for COPD, the Veteran maintains that his current COPD is caused and/or aggravated by his service-connected asthma.  The Board notes that the Veteran has currently been diagnosed as having COPD, but there has been no opinion rendered as to the etiology of his current COPD, to include whether it was caused and/or aggravated (permanently worsened) by his service-connected asthma.  

As it relates to the claim of service connection for DM, the Board notes that the Veteran has indicated that it is his belief that his current DM is either caused or aggravated by his service-connected PTSD and/or hypertension.  At his March 2016 hearing, the Veteran testified that he had been told by his treating physician that his DM was being caused by his PTSD.  Treatment records reveal that the Veteran has been diagnosed as having DM.  There currently is no opinion of record as to the etiology of the Veteran's DM and its relationship, if any, to his service-connected PTSD or hypertension.  

Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, at 448 (1995) (holding that service connection on a secondary basis requires evidence sufficient to show that the current disability was caused or aggravated by a service-connected disability).  To establish secondary service connection, the law states that there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between a service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998). 

To date, the Veteran has not been afforded VA examinations to determine the etiology of his current COPD and its relationship, if any, to his service-connected asthma or any other service-connected disability; or his DM, and its relationship, if any, to his service-connected disabilities, to include hypertension and PTSD. 

As it relates to these claims for increased evaluations for asthma and hypertension, the Veteran, at the time of his March 2016 Travel Board hearing, testified that the symptomatology associated with each of these disorders had increased in severity since his last VA examination.  The Veteran is competent to provide an opinion that his disabilities have worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  Accordingly, the Board finds that a remand for additional VA examinations regarding the above claimed disabilities are required.  38 U.S.C.A. § 5103A(d) (West 2014).

As it relates to the claim of service connection for a left knee disorder, as noted above, the Board will accept the Veteran's testimony as to his left knee disorder as a notice of disagreement with the September 2015 rating determination denying service connection for a left knee disorder.  To date, a statement of the case has not been issued as it relates to this issue.  The Board is required to remand the case for issuance of the statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

As it relates to the claim for entitlement to SMC based on aid and attendance and a higher level of care at SMC (R-2), this issue is inextricably intertwined with the above issues.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to defer adjudication of the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with record copies of all VA treatment records of the Veteran from all identified VA facilities from March 2016 to the present.  

2.  Schedule the Veteran for a VA examination by an appropriate specialist to determine the nature and etiology of his current DM.  The entire record should be made available to the examiner and the examiner should note such review in his/her report.  All indicated tests and studies should be performed and all findings should be reported in detail. 

The examiner is to indicate whether it is at least as likely as not (50 percent probability or greater) that DM had its onset in or is otherwise related to service.  If DM is not related to service, the examiner is then requested to render an opinion as to whether the Veteran's DM is caused or aggravated by (permanently worsened) his any service-connected disorder, including, but not limited to his hypertension and PTSD.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions. 

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the causal relationship; less likely weighs against the claim.

3.  Schedule the Veteran for a VA examination by an appropriate specialist to determine the nature and etiology of his current COPD.  The entire record should be made available to the examiner and the examiner should note such review in his/her report.  All indicated tests and studies should be performed and all findings should be reported in detail. 

The examiner is to indicate whether it is at least as likely as not (50 percent probability or greater) that COPD had its onset in or is otherwise related to service.  If COPD is not related to service, the examiner is then requested to render an opinion as to whether the Veteran's COPD is caused or aggravated by (permanently worsened) any service-connected disorder, including, but not limited to his asthma and cardiovascular disease.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions. 

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the causal relationship; less likely weighs against the claim.

4.  The RO should also schedule the Veteran for VA examination to determine the extent and severity of his service-connected asthma.  The entire record should be made available to the examiner and the examiner should note such review in his/her report.  All necessary tests and studies are to be performed, including pulmonary function tests.  It is essential that the pulmonary function study contain the full range of results necessary to rate the disability under the diagnostic criteria (FEV-1, FVC, FEV-1/FVC, DLCO (SB), maximum exercise capacity, maximum oxygen consumption with cardiorespiratory limitation).  The presence or absence of cor pulmonale, pulmonary hypertension, or outpatient oxygen therapy should be documented.  The examiner should also document the absence or presence of the following: more than one attack per week of bronchial asthma with episodes of respiratory failure; required daily use of systemic (oral of parenteral) high dose corticosteroids or immunosuppressive medications.  All findings should be reported in detail and a complete rationale provided for each opinion. 

5.  The RO should schedule the Veteran for a VA examination to determine the nature and severity of his hypertension.  All indicated tests and studies, including serial blood pressure readings, should be performed and all findings should be reported in detail.  The entire record must be made available to the examiner for review. 

6.  Ensure the required actions have been accomplished (to the extent possible) in compliance with this Remand.  If any action is not undertaken, or is taken in a deficient manner, corrective action should be undertaken before the record is returned to the Board.  See Stegall v. West, 11 Vet. App. 268   (1998).

7.  After performing the actions listed above, including any other development deemed necessary by the RO, the RO should readjudicate the remaining claims on appeal.  If any benefit sought on appeal is not granted, the Veteran and his representative  should be issued a Supplemental Statement of the Case, which should include all pertinent laws and regulations, and be afforded a reasonable opportunity to reply.

8.  Issue a statement of the case on the issue of service connection for a left knee disorder.  The issue should be certified to the Board only if a timely substantive appeal is received.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


